IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-30021
                          Summary Calendar



EDWARD TRESTER,

                                         Plaintiff-Appellant,

versus

MARITIME OVERSEAS CORPORATION ET AL.,

                                         Defendants,

OSG CAR CARRIERS, INC.,

                                         Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                      USDC No. 96-CV-1095-LLM
                        - - - - - - - - - -
                         September 24, 1997
Before JOLLY, BENAVIDES and PARKER, Circuit Judges.

PER CURIAM:*

     Edward Trester appeals the judgment against him and in favor

of OSG Car Carriers, Inc. (“OSG”) in his maritime personal injury

lawsuit.   Trester’s suit arose out of an injury he received to

his ankle after slipping on the gangway while employed by OSG as

a steward’s assistant aboard the M/V OVERSEAS JOYCE.   Trester

argues that the district court clearly erred in finding:   1) that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-30021
                               -2-

the gangway was free of ice at the time of his accident; 2) that

OSG was not negligent; 3) that his own negligence was the sole

cause of his injury; and 4) that the vessel was seaworthy.   We

have reviewed the record, the briefs, and the district court’s

opinion and conclude that no clear error occurred.   Accordingly,

the district court’s judgment is

     AFFIRMED.